CONLEY, P. J.
I dissent. The only question on appeal is whether the Escobedo1 and Dorado2 rule makes the admission in evidence of the confession of the defendant reversible error. The guilt of the defendant was amply and conclusively proved by numerous witnesses entirely aside from his confession. He shot the victim, a married woman, in the upper thigh, after declaring that he would fix her so that no other man would want her. His confession was complete, damning, and voluntary; it was not made in the process of accusation or interrogation but was a wholly voluntary act within the meaning of the authorities. He went to police headquarters on his own legs, when his brother told him that the law enforcement authorities wanted to see him.
The police had begun to make a preliminary investigation of the shooting within a short time before his appearance at headquarters and they were continuing this investigation at the time the defendant appeared there. The police did not at that time press inquiries or cross-examine him, but permitted the defendant, in his own way, to state what he knew about the crime, He was not then under arrest and he was not handcuffed or mistreated in any way. At that time, he voluntarily admitted that he shot the victim with a pistol, which, as a previously convicted felon, he was not authorized to have.
The evidence of his confession was properly received under the general principles reiterated and firmly established recently by the Supreme Court in the opinion in People v. Cotter, 63 Cal.2d 386, 393-398 [46 Cal.Rptr. 622, 405 P.2d 862], where it is said: “The more crucial conversation (the fourth) with the officers in the police car, was admissible for the further reason of absence of one of the conditions deemed essential to render the statement inadmissible under the rules laid down in Escobedo, Dorado and Stewart. Clearly, the statement made in the police car was not the product of a *836process of interrogation aimed at eliciting incriminating statements from defendant. The police merely asked him what had happened at the Bnus residence. They were affording him an opportunity which police officers normally and routinely offer to any person whom they are taking into custody to give any explanation of his conduct which he may desire to give. It is a routine means of commencing an investigation.
“As heretofore indicated, defendant in his testimony at the penalty phase confirmed that in the police car the officers only asked him to tell them what had happened. Obviously, therefore, none of the statements down to and including that in the police car may be classified as anything other than voluntary confessions and admissions of defendant, in no way rendered inadmissible under the requirements of Escobedo, Dorado or Stewart. Those cases deal with the inadmissibility of statements made by an accused during the accusatory stage, which statements are inadmissible in evidence unless the accused was duly forewarned of his right to counsel and to remain silent. They were aimed at restraining law enforcement officers, once the accusatory stage has been reached, from the use of inquisitorial techniques in seeking to prove the charge against the accused out of his own mouth. They were never intended to discourage a defendant from volunteering to the police his complicity in the perpetration of a crime nor to prohibit the police from receiving and acting upon such confessions. Certainly, here, there were no inquisitorial techniques or processes of interrogation, designed to elicit incriminating statements, engaged in by the arresting officers when they were in the police car.
“The purpose of the Escobedo-Dorado rules has been defined as ‘primarily to prevent police tactics which, in the past, have spawned involuntary confessions. ’ (In re Lopez, 62 Cal.2d 368, 372-373 [42 Cal.Rptr. 188, 398 P.2d 380].) To determine what tactics the courts were referring to we turn briefly to the facts in the particular cases. In Escobedo the defendant had been arrested and was in custody in the police station when the interrogation took place. One of the arresting officers told defendant that another person, naming him, had told the police that the defendant was the person who had shot the deceased. The defendant testified, without contradiction, ‘that the “detectives said they had us pretty well, up pretty tight, and we might as well admit to this crime,” and that he replied, “I am sorry but I would like to have *837advice from my lawyer. ’ ’ ’ During the course of the interrogation defendant repeatedly asked to speak to his lawyer and the police said that his lawyer ‘didn’t want to see’ him. Testimony of the police officers confirmed these accounts in substantial detail. ‘At one point, as previously noted, [defendant] and his attorney came into each other’s view for a few moments but the attorney was quickly ushered away. [Defendant] testified “that he heard a detective telling the attorney that the latter would not be allowed to talk to [him] ‘until they were done' ” and that he heard the attorney being refused permission to remain in the adjoining room. A police officer testified that he had told the lawyer that he could not see [defendant] until “we were through interrogating” him.’ The defendant was handcuffed in a standing position, he was nervous, he had circles under his eyes and he was upset and agitated because he had not slept well in over a week. It was also undisputed that during the course of the interrogation a Spanish-speaking officer who knew defendant’s family conferred alone with defendant for about a quarter of an hour in Spanish, promising defendant that he could go home if he ‘ “pinned it on Benedict DiGerlando,” that “he would see to it that we would go home and be held only as witnesses, if anything, if we had made a statement against DiGerlando . . . , that we would be able to go home that night.” ’ Defendant testified that because of this assurance he made the statement which was held improperly received in evidence. The officer denied offering such assurance. (Escobedo v. Illinois, supra, 378 U.S. 478, 482.) It is clear that the Supreme Court of the United States was confronted in Escobedo with the admissibility of a statement which, while it fell short of being a coerced or involuntary confession, was the product of ‘police tactics which, in the past, have spawned involuntary confessions.’ (In re Lopez, supra, 62 Cal.2d 368, 372-373.)
“Similarly, in Dorado (62 Cal.2d 338) the questioned statements were the product of accusatory, inquisitorial tactics. Defendant was an inmate of a state prison, correctional officers had discovered some very incriminating evidence indicating that he had murdered a fellow inmate, and a series of separate interrogations was entered upon, over a period of several days. They were held in the presence of a prison official and a deputy district attorney. During the first day the defendant gave a written statement. Two days later, when the third interrogation took place, defendant impli*838cated a codefendant. At his trial defendant claimed that his statements had not been freely and voluntarily given, partly because he feared threats made by a prison official at the initial interrogation. The officers denied any coercion and the trial court admitted the defendant’s statements as voluntary. Parenthetically, that court did find that the confession of a codefendant inmate was the result of coercion.
“In People v. Stewart, 62 Cal.2d 571, 577 [43 Cal.Rptr. 201, 400 P.2d 97], this court stressed that it is when ‘the officers have undertaken a process of interrogations that lends itself to eliciting incriminating statements, [that] the accusatory or critical stage has been reached and the suspect is entitled to counsel, ’ and took pains to distinguish the ease of United States v. Konigsberg, 336 F.2d 844, 853. In the latter case as Stewart relates, ‘Federal Bureau of Investigation agents apprehended the defendants in a garage containing stolen goods, arrested them and took them to the bureau’s office. At that office, prior to an arraignment, the agents asked Konigsberg “ ‘why he was in this garage and just what had taken place . . . and ... if he wished to cleanse himself or explain . . . what his reasons for being there were, why the other individuals were there. ’ ” ’ Stewart also points out (p. 579) : ‘Among other reasons for not applying Escobedo, the court [in Konigsberg] said that the purpose of the interrogation, even though it took place after the arrest, was not to elicit a confession. The court stated, “The uncontradicted purpose of the discussion was to give Konigsberg a chance to explain his presence in the garage if he could; to hear Konigsberg’s side of the story. ... If Konigsberg or any of the other people caught in the garage could account for their presence this was their opportunity.” ’ In Stewart the court further noted: ‘Whatever may be the subjective intent of the interrogators, we must, in order to determine if the police are carrying out “a process of interrogations that lends itself to eliciting incriminating statements” (Escobedo v. Illinois, supra, at p. 491), analyze the total situation which envelops the questioning by considering such factors as the length of the interrogation, the place and time of the interrogation, the nature of the questions, the conduct of the police and all other relevant circumstances. ’ (People v. Stewart, supra, 62 Cal.2d at p. 579.)
“In Stewart the defendant had been in custody for five days and had been interrogated daily. When this court declared that the nature of the questions asked can be helpful in applying the Escobedo test, it is to be noted that it was *839reviewing an interrogation which started with an accusation, ‘Roy, you killed that old woman . . . ,’ and that the court pointed out that the extensive interrogations could serve no other purpose than to elicit incriminating statements.
“It is noteworthy that in Escobedo, Dorado and Stewart the defendants were denying complicity and the police were openly accusing them and urging them to tell the truth. By contrast, here the defendant was merely asked to state what had happened. He was not being accused of a crime which he had previously denied committing, which was the ease in Escobedo, Dorado and Stewart, but in fact was asked concerning a crime which he had already freely admitted having committed.
“Neither this court, nor the United States Supreme Court, has ever taken the position that the desire of a guilty man to confess his crime should be stifled, impeded, discouraged, or hindered in any way. The contrary is true.
“In a concurring opinion in People v. Garner (1961) 57 Cal.2d 135, 162-164 [18 Cal.Rptr. 40, 367 P.2d 680], then Associate Justice, now Chief Justice, Traynor stated:
“ ‘The perpetrator of a crime is normally the one who knows most about it, and his confession, voluntarily made, is often the best evidence of his guilt that can be obtained. (See Commonwealth v. Dillon, 4 Dall. (U.S.) 116, 117 [1 L.Ed. 765]; Commonwealth v. Agoston, 364 Pa. 464 [72 A.2d 575, 583]; People v. Valletutti, 297 N.Y. 226 [78 N.E.2d 485, 488]; Haley v. Ohio, 332 U.S. 596, 614 [68 S.Ct. 302, 92 L.Ed. 224] [dissenting opinion].) Only overwhelming social policies can justify the exclusion of such vital evidence. In the ease of coerced confessions, the evidence may be unreliable ; even if reliable, a free society cannot condone police method's that outrage the rights and dignity of a person whether they include physical brutality or psychological coercion. (See Spano v. New York, 360 U.S. 315, 320-321 [79 S.Ct. 1202, 3 L.Ed.2d 1265] ; Maguire, Evidence of Guilt, § 109.) When a confession is voluntary, however, courts are reluctant to exclude it. “Interrogation per se is not, while violence per se is, an outlaw.” (Ashcraft v. Tennessee, 322 U.S. 143, 160 [64 S.Ct. 921, 88 L.Ed. 1192] [dissenting opinion] ; see Lyons v. Oklahoma, 322 U.S. 596, 601 [64 S.Ct. 1208, 88 L.Ed. 1481]; Lisenba v. California, 314 U.S. 219, 239-241 [62 S.Ct. 280, 86 L.Ed. 166].)
“ ‘As many commentators and courts have recognized, there is a “compulsion to confess” to crime, Wigmore states *840the point colorfully: “The nervous pressure of guilt is enormous; the load of the deed done is heavy; the fear of detection fills the consciousness; and when detection comes, the pressure is relieved; and the deep sense of relief makes confession a satisfaction. At that moment, he will tell all, and tell it truly. To forbid soliciting him, to seek to prevent this relief, is to fly in the face of human nature. ’ ’ (Wigmore on Evidence (3d ed.) § 851 at p. 319; see, e.g., Commonwealth v. Agoston, 364 Pa. 464 [72 A.2d 575, 581, 583].) A psychiatrist explains the phenomenon of confessions in terms of subconscious but overpowering guilt feelings and desire for punishment. “There is ... an impulse growing more and more intense suddenly to cry out his secret in the street before all people, or in milder cases, to confide it at least to one person, to free himself from the terrible burden. The work of confession is thus that emotional process in which the social and psychological significance of the crime becomes preconscious and in which all powers that resist the compulsion to confess are conquered. ’ ’ (Reik, The Compulsion to Confess, p. 267.)
“ ‘So long as the methods used comply with due process standards, it is in the public interest for the police to encourage confessions and admissions during interrogation. ’
“Chief Justice Traynor’s statement was subsequently adopted by the unanimous opinion of this court in People v. Ditson, 57 Cal.2d 415, 434-435 [20 Cal.Rptr. 165, 369 P.2d 714].
“Escobedo, Dorado and Stewart are also to be distinguished from the ease at bench in that in none of them was the court confronted with the problem here presented of determining the legal effect of receiving in evidence a series of confessions and statements, some of which were made during the investigatory phase and were properly received and others of which were given during the accusatory stage and were improperly considered.
‘ ‘ Such a problem was before the court in the recent case of People v. Jacobson, ante, p. 319 [46 Cal.Rptr. 515, 405 P.2d 555], There, the improperly obtained statements were held to be merely cumulative, and since they occurred last in sequence it was held that they could not give rise to an implication that the legally obtained confessions were ‘induced’ by any subsequently improperly obtained. (People v. Jacobson, supra, at pp. 330-331.) Under such circumstances this court held that there is no reasonable possibility that the illegally obtained confessions contributed to the conviction. *841(See also Fahy v. Connecticut (1963) 375 U.S. 85, 91 [84 S.Ct. 229,11 L.Ed.2d 171].)
“Similarly, applying the test prescribed in People v. Watson, 46 Cal.2d 818, 835 [299 P.2d 243], we find that there is no reasonable probability that a result more favorable to the defendant would have been reached here had the illegally admitted confessions not been received in evidence. (Cal. Const., art. VI, § 4½.) ”
The principles set forth in the Cotter opinion are clearly applicable here; they serve to eliminate any legitimate objection to the conviction. (See also People v. Ford, 234 Cal.App. 2d 480 [44 Cal.Rptr. 556]; People v. Propp, 235 Cal.App.2d 619, 644-645 [45 Cal.Rptr. 690] ; People v. Cully, 236 Cal.App.2d 769 [46 Cal.Rptr. 644].)
I would affirm the judgment.
A petition for a rehearing was denied February 28, 1966. Conley, P. J., was of the opinion that the petition should be granted. Respondent’s petition for a hearing by the Supreme Court was denied March 30, 1966. Mosk, J., and Burke, J., were of the opinion that the petition should be granted.

Escobedo v. Illinois, 378 U.S. 478 [84 S.Ct. 1758, 12 L.Ed.2d 977].


People v. Dorado, 62 Cal.2d 338 [42 Cal.Rptr. 169, 398 P.2d 361].